Case 3:17-cv-01280-BAS-RBB Document 76 Filed 07/27/21 PageID.1316 Page 1 of 3



1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
     JENNA LLOYD and JAMIE                          Case No.: 17-cv-01280-BAS-RBB
11   PLEMONS, on behalf of themselves
                                                    ORDER GRANTING JOINT
12   and all others similarly situated,             MOTION FOR APPROVAL
                                                    OF CY PRES DISTRIBUTION
13                                  Plaintiffs,
           v.                                       (ECF No. 75)
14
     NAVY FEDERAL CREDIT UNION,
15
                                  Defendant.
16

17         Before the Court is the parties’ Joint Motion for Approval of Cy Pres Distribution
18   (“Joint Motion”). (ECF No. 75.) For the foregoing reasons, the Court GRANTS the
19   Joint Motion.
20   I.    BACKGROUND
21         Plaintiffs filed this action alleging that Navy Federal improperly assessed and
22   collected Optional Overdraft Protection Fees (“OOPS Fees”) from Plaintiffs and a
23   putative class of Navy Federal accountholders on certain debit card transactions. (See
24   First Am. Compl., ECF No. 4.) The parties ultimately reached a settlement, which
25   establishes, in relevant part, that after two rounds of distribution, any remaining
26   settlement funds shall be distributed to the cy pres recipient. (Settlement Agreement ¶
27   83(a)–(c), Ex. A to Mot. for Prelim. Approval, ECF No. 51-2.) The parties were tasked
28   with proposing a recipient that “work[ed] to promote financial literacy, including for

                                                  -1-
                                                                                     17cv1280
Case 3:17-cv-01280-BAS-RBB Document 76 Filed 07/27/21 PageID.1317 Page 2 of 3



1    members of the military or veterans.” (Id ¶ 83(d).) The Court granted preliminary
2    approval of the settlement on October 22, 2018 and final approval on May 28, 2019.
3    (ECF Nos. 54, 70.)
4           In the instant Joint Motion, the parties seek the Court’s approval to distribute the
5    residual settlement funds to the Navy-Marine Corps Relief Society (the “Society”).
6    (Joint Mot. at 1.) They state that, compliant with the Settlement Agreement, a first
7    distribution of settlement funds was either credited to the accounts of Settlement Class
8    Members who still maintained an account with Navy Federal, or checks were mailed to
9    former accountholders. (Id. at 2.) A second distribution was conducted in the same
10   manner one year later using the remaining funds. After these two distributions,
11   $171,509.22 remains in the settlement fund, which the parties seek to distribute to the
12   aforementioned cy pres beneficiary. (Id. at 3.)
13   II.    LEGAL STANDARD
14          “[T]he ‘cy pres doctrine allows a court to distribute unclaimed or nondistributable
15   portions of a class action settlement fund to the ‘next best’ class of beneficiaries.’” Lane
16   v. Facebook, Inc., 696 F.3d 811, 819 (9th Cir. 2012) (quoting Nachshin v. AOL, LLC,
17   663 F.3d 1034, 1036 (9th Cir. 2011)). “The district court’s review of a class action
18   settlement that calls for a cy pres remedy is not substantially different from that of any
19   other class-action settlement except that the court should not find the settlement fair,
20   adequate, and reasonable unless the cy pres remedy ‘account[s] for the nature of the
21   plaintiffs’ lawsuit, the objectives of the underlying statutes, and the interests of the silent
22   class members[.]” Id. (quoting Nachshin). “The court has ‘broad discretionary powers
23   in shaping’ a cy pres award.” In re Easysaver Rewards Litig., 906 F.3d 747,761 (9th
24   Cir. 2018), cert. denied sub nom. Perryman v. Romero, 139 S. Ct. 2744 (2019) (citing
25   Six (6) Mexican Workers v. Ariz. Citrus Growers, 904 F.2d 1301, 1307 (9th Cir. 1990)).
26   III.   DISCUSSION
27          The Court finds the proposed cy pres remedy accounts for the nature of this
28   lawsuit. The claims in this action were breach of contract and conversion stemming

                                                  -2-
                                                                                            17cv1280
Case 3:17-cv-01280-BAS-RBB Document 76 Filed 07/27/21 PageID.1318 Page 3 of 3



1    from “the interpretation of consumer account documents and the accrual of fees when
2    accounts are overdrawn.” (Joint Mot. at 3.) Thus, this case touches on financial
3    literacy. The proposed cy pres recipient aligns with this interest. The Society works to
4    provide military members and their families with information and counseling to
5    improve their financial literacy. (Id. at 4.)
6          The Court also finds that the interests of silent class members would be advanced
7    by distributing cy pres funds to the Society. By helping individuals better understand
8    the financial system and obtain the personal skills necessary to take responsibility of
9    their finances, the Society makes it more likely that class members and, more broadly,
10   any consumers of Navy Federal will be familiar with consumer account documents,
11   such as the one at issue in this case, and avoid the fees and penalties imposed on personal
12   accounts outlined in these disclosures.
13   IV.   CONCLUSION
14         Having considered the parties’ Joint Motion and finding the proposed cy pres
15   beneficiary appropriate, the Court hereby GRANTS the Joint Motion. The Settlement
16   Administrator is HEREBY ORDERED to distribute the remaining balance of the
17   $171,509.22 in Settlement funds as a cy pres award to the Navy-Marine Corps Relief
18   Society.
19         IT IS SO ORDERED.
20
21   DATED: July 27, 2021
22

23

24

25

26

27

28


                                                 -3-
                                                                                        17cv1280
